10-1340-cv
         Alleva v. New York City Department of Investigation




                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3       on the 9th day of March, two thousand eleven.
 4
 5       PRESENT:
 6                    DENNIS JACOBS,
 7                         Chief Judge,
 8                   PIERRE N. LEVAL,
 9                   REENA RAGGI,
10                         Circuit Judges.
11       ____________________________________________________________
12
13       John Alleva,
14                        Plaintiff-Appellant,
15
16                        -v.-                                                        10-1340-cv
17
18       New York City Department of Investigation,
19                    Defendant-Appellee.
20       ___________________________________________________________
21
22       FOR APPELLANT:                    John Alleva, pro se, Staten Island, NY.
23
24       FOR APPELLEE:                     Kristin M. Helmers and Norman Corenthal, Assistant Corporation
25                                         Counsel, for Michael A. Cardozo, Corporation Counsel of the City
26                                         of New York, New York, NY.
27
28           UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND
29       DECREED that the district court judgment is AFFIRMED.
30
31
 1          Plaintiff-Appellant John Alleva, pro se, appeals from the March 16, 2010 judgment of the
 2   United States District Court for the Eastern District of New York (Block, J.) granting the
 3   Appellee’s motion for summary judgment. We assume the parties’ familiarity with the
 4   underlying facts and the procedural history of the case.
 5
 6           This Court reviews an order granting summary judgment de novo and focuses on whether
 7   the district court properly concluded that there were no genuine issues as to any material fact and
 8   that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff &
 9   Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine
10   issues of material fact, this Court is “required to resolve all ambiguities and draw all permissible
11   factual inferences in favor of the party against whom summary judgment is sought.” Terry v.
12   Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotations omitted).
13
14          After reviewing the appellant’s contentions on appeal and the record of proceedings
15   below, we affirm for substantially the same reasons stated by the district court in its thorough
16   opinion. We have considered all of the appellant’s arguments and find them to be without merit.
17
18                  Accordingly, the judgment of the district court is AFFIRMED.
19
20
21                                                         FOR THE COURT:
22                                                         Catherine O’Hagan Wolfe, Clerk
23
24